Hardin, P. J.:
"When the plaintiffs were appointed assignees in March, 1885, they received from Martiu C. Roekwell, as one of the assets of the trust property that came to their hands, the order executed -by the defendant’s officers for $319.7.. By the terms of that order it was not due and payable until June 1, 1885, and it bore interest until that date by its terms.
At the time of the assignment the defendant was not entitled to off-set or counter-claim against said order the balance of money due it of $221.17. Before the order came due the defendant had notice of its assignment to plaintiffs. If the defendant on the day before the assignment, or the day after the assignment, had commenced the action to recover the balance due its treasurer, the order in question would not have been a legal off-set or counter-claim against the balance due to the defendant. (Martin v. Kunzmuller, 37 N. Y., 396; Code of Civil Pro., § 1909.) By the transfer of the order to the plaintiffs before the same became due, they became the legal owners thereof, clothed with all the rights of assignees before maturity of the instrument. (Munger v. Albany City Nat. Bank, 85 N. Y., 580.)
We think judgment should be ordered for the plaintiffs for $319.71, with interest from December 4,1884. The submission provides that the judgment shall be without cost to either party against the other, but the parties here are to share equally the expense of printing the case on this submission.
Judgment will, therefore, be ordered for the plaintiffs for the sum already stated, with one-half the expense of printing the case on submission.
Judgment is ordered accordingly for the plaintiffs.
Pollistt and Martin,'JJ., concurred.
Judgment for $319.71 ordered against the village of Union, with one-half the expense of printing the case on submission.